DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance:
In regards to claims 1 and 11, they recite, among other features, “a touch circuit configured to sense the plurality of touch electrodes by grouping the plurality of touch electrodes into a plurality of touch blocks, and control a greater number of touch electrodes to be sensed in a touch sensing block in which a touch is detected, among the plurality of touch blocks, than in a non-touch block in which no touch is detected, among the plurality of touch blocks”.
The Prior Art discloses a display panel with touch electrodes arranged in a matrix, where the electrodes are grouped into sensing blocks in order to detect a finger hovering and as well as detecting a touch on the display panel.  The Prior Art does not disclose control[ling] a greater number of touch electrodes to be sensed in a touch sensing block in which a touch is detected, among the plurality of touch blocks, than in a non-touch block in which no touch is detected, among the plurality of touch blocks.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Pervan whose telephone number is (571)272-0910.  The examiner can normally be reached on Mon - Fri between 7:30 - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on (571) 272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-




/MICHAEL PERVAN/Primary Examiner, Art Unit 2693                                                                                                                                                                                                        June 25, 2021